Judgment of the Supreme Court, New York County (Rena Uviller, J., at hearing; Walter Schackman, J., at jury trial), rendered June 26, 1989, convicting defendant of criminal sale of a controlled substance in the third degree (Penal Law § 220.39 [1]), and sentencing him, as a second felony offender, to an indeterminate term of imprisonment of from 5 to 10 years, affirmed.
Viewing the evidence in a light most favorable to the People (People v Contes, 60 NY2d 620), we conclude that it was legally sufficient to support defendant’s conviction for the sale of heroin to an undercover police officer on a theory of accomplice liability. While the heroin was purchased directly from the co-defendant, defendant remained a short distance away, continually looking around, and received the proceeds of the drug sale. The evidence supports the jury’s conclusion that defendant acted with the co-defendant in furtherance of the transaction (People v Payne, 135 AD2d 746, lv denied 71 NY2d 900).
*449We are not willing, as the dissent seems prepared to do, to suspend our judgment and assume that defendant was innocently standing around exchanging pleasantries with co-defendant Soto while Soto sold drugs and passed the proceeds to defendant, as the dissent surmises, to discharge an antecedent debt. Given the high probability of arrest for engaging in his chosen enterprise, we seriously doubt that defendant would act in such a manner as to make his involvement in the transactions overt. We note that a conclusion by the jurors that defendant acted as a lookout was sufficient to sustain his conviction (People v Armstrong, 160 AD2d 206, 207). Although the evidence does not indicate that defendant was seen in possession of the contraband, we find his possession of the buy money, under the circumstances of this case, to be sufficient to support the verdict. As the Court of Appeals observed in People v Dordal (55 NY2d 954, 956): "That competing inferences could be drawn from the evidence does not defeat the People’s prima facie case (see People v Barnes, 50 NY2d 375, 381; People v Gerard, 50 NY2d 392, 397).” Concur—Asch, Smith and Rubin, JJ.